UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-2036


VESTA R. HOUSE,

                    Plaintiff - Appellant,

             v.

PMC PROPERTY GROUP; ROB Z; TEIGEN J. HALL,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, Senior District Judge. (1:21-cv-00949-CCB)


Submitted: February 24, 2022                                 Decided: February 28, 2022


Before GREGORY, Chief Judge, and NIEMEYER and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vesta R. House, Appellant Pro Se. Kimberly Anne Manuelides, SAGAL, FILBERT,
QUASNEY & BETTEN, P.A., Towson, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Vesta R. House appeals the district court’s orders disposing of multiple motions in

House’s civil action, dismissing House’s complaint after a 28 U.S.C. § 1915(e) review,*

and denying House’s Fed. R. Civ. P. 59(e) motion. On appeal, we confine our review to

the issues raised in the informal brief. See 4th Cir. R. 34(b). Because House’s informal

brief does not challenge the basis for the district court’s rulings, she has forfeited appellate

review of the appealed-from orders. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir.

2014) (“The informal brief is an important document; under Fourth Circuit rules, our

review is limited to issues preserved in that brief.”). We therefore affirm the district court’s

orders. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                  AFFIRMED




       *
         Although the district court dismissed House’s complaint without prejudice, we
have jurisdiction over this appeal. See Bing v. Brivo Sys., LLC, 959 F.3d 605, 614-15 (4th
Cir. 2020), cert. denied, 141 S. Ct. 1376 (2021).

                                               2